 STATE ELECTRIC SUPPLY CO.State Electric Supply CompanyandLocal No. 21,United Bakery Workers Retail,Wholesale andDepartmentStoreUnion,AFL-CIO.Case9-CA-5530December 8, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn July 27, 1970, Trial Examiner Sidney Shermanissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, State Electric Supply Company,Huntington, West Virginia, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.IAs the record, exceptions, and brief adequately presents the issues andpositions of the parties, the Respondent's request for oral argument ishereby denied2 In adopting the Trial Examiner's finding that the Union had a validmajority of authorization cards, we do not rely on the observations infootnote 15 of the Trial Examiner's DecisionTRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The instant chargewas served on Respondent on February 13, 1970,1 thecomplaint issued on March 25, and the case was heard onIAll dates are in 1970, unless otherwise indicated2For corrections of the transcript, see the order of June 2473May 12. Briefs were filed by Respondent and the GeneralCounsel. The issues litigated related to alleged violations ofSection 8(a)(1) and (5) of the Act.Upon the entire record,2 the following findings andrecommendations are made:1.RESPONDENT'S BUSINESSState ElectricSupply Company,herein called Respon-dent, is a West Virginia corporation,and is engaged in thebusiness of selling electrical supplies,at wholesale,throughtwo supplyhouses inWest Virginia,including one inHuntington,which is theonly one here involved.Respon-dent annually ships to out-of-State customers goods valuedat more than$50,000.It is engaged in commerce under theAct.II.THE UNIONLocal No.21, United Bakery Workers Retail,WholesaleandDepartment Store Union,AFL-CIO,hereinaftercalled the Union,is a labor organization under the Act.III.THE UNFAIR LABOR PRACTICESThe pleadings raise the following issues:1.Whether Respondent violated Section 8(a)(1) bythreatsof reprisal and interrogation, by soliciting theemployees to abandon the Union, and by offering anemployee an inducement not to testify in the instantproceeding?2.Whether Respondent unlawfully refused to recognizethe Union?A.Sequence of EventsRespondent has about 40 employees in its electricalsupply business at Huntington, West Virginia, the bulk ofwhom work in its warehouse and as inside salesmen. OnFebruary 5, Union Agent Johnson gave a number of unioncards to Walker, a warehouse employee, who on February11, returned 19 signed cards. About 7:30 the next morningRespondent's secretary-treasurer,F.Weisberg, havinglearned of the solicitation of employees on behalf of theUnion, addressed a group of 15 to 18 employees, and toldtheminter aka,that any one who was not happy with his jobwas free to resign, in which case he would receive 2 week'spay. Also, A. Weisberg, Respondent's president, suggestedto the same group of employees that morning that theyform their own committee for the purpose of presentinggrievances to Respondent.About 8 o'clock the same morning, Manager Merrit toldtheassembled employees that Respondent could notoperate with a union and would probably have to shutdown. There was conflicting testimony as to whetherMerrit, in addition, threatened discharge if the men did notabandon the Union, and whether he finally ordered them towithdraw their support of the Union or "punch out." Atany rate, about 9 a.m., at least 19 employees3 did punch outand absented themselves from work. Later the same day,3Rider testified to 19, Johnson gavethe figure as at least 21.There is noneed to resolvethis conflict187 NLRB No. 9 74DECISIONSOF NATIONALLABOR RELATIONS BOARDJohnson twice contacted Respondent's manager, Merrit,and requested recognition of the Union as the bargainingrepresentative of the employees. There was conflictingtestimony regardingMernt's response,which will bediscussed below. The next day, February 13, the Union senta wire to Respondent, in which, purporting to speak as therepresentative of the employees, it stated that they desiredto return to work. The same day, Respondent replied byletter, expressing its readiness to reemploy the men, buttaking pains to disclaim any intention of recognizing theUnion as their representative. The men returned to work onthe 16th. Respondent has not recognized the Union.B.Discussion1.The procedural issueAt the outset, Respondent attacks the sufficiency of thecharge. The original charge herein, filed on February 13,alleged that Respondent had violated Section 8(a)(1), (3),and (5) of the Act, but specified as the basis of the chargeonly certain discriminatory discharges.However, thecharge concluded with the allegation that Respondent hadinfringed on the employees' rights under Section 7 of theAct by "the above and other acts and conduct." At theopening of the instant hearing, on May 12, it was agreedthat the Regional Director had either dismissed orpermitted withdrawal of the foregoing 8(a)(3) allegation inthe charge,4 and the General Counsel offered in evidencean amended charge, which had just been filed and whichalleged violations of Section 8(a)(1) and (5), setting forth inappropriate detail the basis for these allegations. Respon-dent objected to the amended charge on the ground ofsurprise.However, it is clear that the contents of thecomplaint afforded adequate prior notice of the basis of the8(a)(1) and (5) allegations in this proceeding and thatRespondent therefore had adequate opportunity to prepareitsdefense. In its brief, Respondent takes a somewhatdifferent tack, contending that the original charge wasdefective in that, with respect to the 8(a)(1) and (5)allegations, there was no compliance with the instructionon the charge form that specific reference be made thereinto relevant "facts, names, addresses, plants involved, dates,places, etc." However, inCromwell Printery Incorporated, etal.,5the Board rejected an identical contention, on theground that the requirement of specificity in the chargeform (as well as in Section 102.12(d) of the Board's Rules4Respondent's brief purports to reproducetheRegionalDirector'sletter ofMarch 19,which indicates a dismissal of the 8(a)(3) allegation ofthechargeand asserts that the other allegations"remainunderconsiderationfor furtherprocessing "5 172 NLRB No 212 (TXD)6 SeealsoDavid B Klain,127 NLRB 776,Plains Cooperative Oil Mill,154 NLRB 1003, 1004-05r In its brief, Respondent contends it was prejudiced by the late filing ofsuch amended charge However, Respondent fails to state how it wasprejudiced by an amendment which merely supplied certain details insupport of the 8(a)(1) and(5) allegationThere is some suggestion inRespondent'sbrief that,had the amended charge been filed earlier, theRegionalDirector would have been afforded an opportunity to investigatethe basis therefor and would have dismissed such charge for lack of meritThis contention assumes that, before issuing the instant complaint, theRegional Director did not properly investigate the merits of the 8(axl) andand Regulations) went beyond the requirements of theActs In any event, any lack of specificity in the originalchargehereinwas cured by the amended charge.?Accordingly,Respondent's objection to the adequacy ofthe charge is rejected.2.The 8(a)(1) issuesa.F.WeisbergLambert testified that about 8 a.m. on February 12, F.Weisberg, Respondent's secretary-treasurer, addressed 15or 16 warehouse employees, stating that, if they did not"call off" the Union, they would be discharged, threatenedto cancel Blue Cross and other benefits, and declared thatany employee who wanted to leave would be given 2 weeks'"extra" pay.Mays' version of this speech was that F.Weisberg asserted that there would be no union inRespondent's establishment under any circumstances, thatexisting hospitalization benefits would be abolished, andthe employees could have 2 week's pay and quit. Accordingto Poindexter, F.Weisberg on that occasion asked theemployees who started the Union, declared he would nothave a union, threatened to shut down, and declared thatanyone not satisfied with hisjob could receive 2 weeks' payand leave the premises.8F.Weisberg explained that the occasion for his remarkson the 12th was a report he received from his brother (A.Weisberg) that two employees had been threatened by aunion solicitor.While denying that he uttered any of theother remarks ascribed to him by the employee witnesses,F.Weisberg admitted that he told the men that they did notneed a Union, urged them to reconsider, and offered todiscuss their problems and "do anything we can to helpthem." He admitted, also, the offer of 2 weeks' pay to anyemployee who was not happy and wished to resign, butinsisted that this was merely a statement of Respondent'slong-standing policy of making such payment to anyemployee who quit for personal reasons. However that maybe, the factremainsthat in the midst of a union campaign,and in the context of an antiunion speech, Respondentadmittedly did invite any malcontents to quit, offeringthem an inducement to do so in the form of 2 weeks' pay.Under the circumstances, it must have been clear to theemployees that the foregoing invitation was addressed tothe union adherents among them, and that the message thatwas being conveyed was that such adherents werepersonanon grataand their departure would be welcome. Thus,(5) allegationsin the original chargeThe only apparentbasis for thisassumption is that the more detailed amended charge was not filed untilafter thecomplaint issuedHowever,the fact remains that,without the aidof a detailedcharge, the RegionalDirector developedsufficientevidence toenable him to draft a complaint, which set forth in adequate detail thealleged violations of the ActUnder these circumstances,one cannot assume thatthe delay in filingthe amended charge precludedthe RegionalDirector from conducting aproper investigationNor is there any reason to suppose, in anyevent, thathe wouldhave reached a different conclusion as to the merits of theoriginal chargeif the amendedchargehad been soonerfiled,for, the latterinstrumentdoes not conflict with, but merely amplifies, the former"EmployeeDunford testified that on that occasion either FredWeisberg or his brother, Arthur, told the employees to renounce the Unionor they wouldall "go " STATE ELECTRIC SUPPLY CO.75even if one accepts F. Weisberg's version of his speech, itwould be necessary to find that it was calculated to serve asa warning to the employees that union adherents had nofuture with Respondent and that it would take advantage ofany opportunity to hasten their departure. It follows that bysuch conduct Respondent violated Section 8(a)(1).Moreover, on the basis of demeanor, I credit the mutuallycorroborative testimony of Lambert and Mays that on thatoccasion F. Weisberg warned that certain benefits would bewithdrawn in reprisal for employee union activity, and thetestimony of Lambert, which was substantially corroborat-ed by Poindexter, if not by Mays, that F. Weisbergthreatened that adherence to the Union would result in lossof employment.9 It is accordingly found that by suchthreats Respondent additionally violated Section 8(a)(1) ofthe Act.b.MerritIn the morning of the 12th, Manager Merrit arrived atRespondent's premises just as F. Weisberg was completinghis remarks to the employees, and Merrit took over at thatpoint. On the basis of the mutually corroborative testimonyof Lambert, Poindexter, and Rider, it is found that Merrit,on that occasion, declared that the employees would haveto choose forthwith between giving up the Union or givingup their jobs. I find further that, as Rider testified, andMerrit, himself, in effect admitted, he threatened thatRespondent would shut down rather than deal with aUnion.10Rider testified, also, that both he and Walker wereinterrogated on the same occasion about their solicitationon behalf of the Union. Merrit professed to be unable torecall any such interrogation, but admitted that he mighthave asked the assembled employees what the Union coulddo for them. Even such interrogation, in the context of thethreats described above, would be coercive.Moreover,absent any unequivocal denial by Merrit, I credit Rider'stestimony as to the interrogation of himself and Walker,and it is found that by such conduct, as well as by thethreats uttered byMerrit, as found above, Respondentadditionally violated Section 8(a)(l).The complaint alleges that on February 12 Respondent's9 Poindexter's testimony about a threat to shut down, in the context ofan antiunion speech,islittledifferent in substance from Lambert'stestimony about a threat to discharge all those present, if they did notabandon the Union. While Mays mentioned only an assertion thatRespondent would not operate under a Union under any circumstances,such remark was readily construable as meaning that rather than deal witha Union Respondent would discontinue its operations.It is unnecessary todecide whether F. Weisberg uttered all the variations of the same themethus ascribed to him by the three employees. It suffices that all three werein agreement that in one form or another he expressed the thought thatunion activitywas incompatible with the maintenance of existingoperations and existing employment opportunities.(Since there was noevidence that Arthur Weisberg made any similar threat, it is found thatDunford's testimony(see preceding footnote)had reference to a remarkmade by Fred Weisberg, and it is to that extent corroborative of the liketestimony by the other three witnesses on this point.)10Merrit'sversionofhis remarks was that he stated only thatRespondent would be "forced to shut down"because "it couldn't have aunion in thistype of business." At a later point in his testimony, Merritadded that he explained to the employees that Respondent could notremain competitive under a union.Even if one credits such testimony,Merrit's remarkswould not qualify as a prediction of economicwarehouse foreman, B. Mills, "informed employees to forma group and decide on giving up all activity for the Union."Rider testified that at the conclusion of Merrit's remarkson the 12th, B. Mills, an admitted supervisor, instructed theassembled employees to caucus privately and decidewhether they would renounce their union activity or walkout, that the employees did caucus, that Walker reported toMerrit and B. Mills, that the employees had decided to goout on strike, and that 19 employees then left pursuant tothisdecision. Poindexter confirmed that the employeescaucused in private that morning to consider Merrit'sultimation that they choose between their jobs and theUnion, and elected to walk out rather than give up theUnion. However, Poindexter was silent as to any involve-ment by B. Mills in the incident. Lafferty agreed that therewas such a caucus, which resulted in the walkout, butinsisted that the caucus was suggested by F.-Weisbergrather than B. Mills. Dunford's version was that thewalkout was in response to an ultimatum by the Weisbergsto renounce the Union or quit.B.Mills denied that he suggested the caucus, andMerrit'sversionwas that the employees asked forpermission to discuss in private among themselves whetherto remain at work or walk out in support of the Union, thathe and B. Mills then left the room, and that they werethereafter told by the employees that they had decided towalk out.Itisclear, therefore, that,while there was generalagreement that the employees caucused on the question ofwhat action to take with regard to the Union, and that theytoldmanagement that they had decided to walk out as ademonstration of their adherence to the Union, there wasconflicting testimony as to who instigated the caucus, andas to whether it was suggested by management ororiginated with the employees. It would serve little purposeto resolve this conflict, since it has already been found thatMerrit had earlier given the employees a choice betweenquitting the Union or theirjobs,ll so that all that is involvedhere is the question whether B. Mills in effect seconded thisultimatum by urging the employees to consider thosealternatives in a private caucus. As any finding on thatpoint would not affect the remedy, I do not pass on theallegation as to B. Mills. A. Weisberg admitted that, asconsequencesbeyondRespondent's control,under thetest laid down bythe Court inN.L.R.B. v. Gissel Packing Co.,395 U.S. 575. There, it washeld that, to qualify assuch a prediction, the employer's statement "mustbe carefully phrased onthe basisof objective fact to convey an employer'sbelief as todemonstrablyprobable consequencesbeyond his control or toconvey a management decisionalready arrivedat to close the plant in caseof unionization."Here,there is no evidence or claim thatany such decisionhad actually been made,and to assert, even before theUnion had madeany demands,thatunionizationwould so far impairRespondent'scompetitive position as to forceit to closeis not, so far as therecord shows,a statementof "demonstrably probable consequences" or, as the Court putitelsewherein its opinion,a "reasonable predictionbased on availablefacts."SeeRounsavilleof Nashville, Inc.,182NLRB No. 89;GeneralElectricWiring Devices, Inc.,182 NLRB No. 130.11Althoughthe caucuswas apparently for the purposeof consideringwhat actionto take in response to this ultimatum,Ido not construe thewalkout asa mass resignation,but, inviewof Rider's aforenoted testimonythatWalker advisedMerrit that the employeeshad decided to strike insupport of the Union, andin the absenceof anyevidenceof any otherpurpose of the walkout,it is found that it was in fact a strike rather than amass quit. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDrelated above, in the morning of the 12th he suggested to anumber ofemployees that they form a committee for thepurpose of presenting grievances to Respondent. The clearimplication of this was that such action would obviate theneed for representation by an outside union. While this wasnot allegedas a violation, the matter was sufficientlylitigatedand was sufficiently related to other allegations ofthe complaint.Accordingly, it is found that by theforegoing suggestionRespondent further violated Section8(a)(l).123.The 8(a)(5) issuea.The appropriate unitThe complaint alleges, it was in effect stipulated at thehearing,and it is found, that the following unit isappropriate for collective bargaining:AllRespondent's employees at its Huntington,WestVirginia,location,including inside sales personnel, ware-house employees, and miscellaneous truckdrivers, butexcluding all outside salesmen, office clerical employees,and supervisors as defined in the Act.b.The Union's majority statusItwas agreedat the hearing that on February 12, therewere 31 employees in the foregoing unit,13 and there werereceived in evidence 21 cards, which were duly proved tohave been signed by such employees. Of these cards 19 weresigned and delivered to the Union before the 12th, and 214were signedand delivered to the Union in the morning ofthe 12th, after the mass walkout. The cards contained noreference to an election,purporting only to be applicationsformembership in the Union and authorizations of theUnion to represent the subscribers in collective bargainingconcerningterms of employment.Virtually all the signatures on the cards were obtained byWalker, who testified that, in supplying him with the cards,Union Agent Johnson explained (a) that they would besubmitted to the Board'sRegionalOffice to "verify" thatthe Union had the support of the employees, (b) that at thesame timetheUnion would seek recognition from12Thecomplaint was amendedat the hearingto allege unlawfulinducementof Rider by A Weisberg not to attendthe instantproceedingRider testified that aweek beforethe instanthearing,when Rider referredto the fact that he was going to attend such hearing,A Weisbergofferedhim one week'spay to stay out of court A Weisbergadmitted that Riderindicated his intentionto testifyat the hearing but denied that he wasoffered any inducementnot to appear Thewitness added thatRider onthat occasion made some remarks indicating a vindictiveattitude towardRespondent As Rider did not dispute the latter testimony,Iam reluctantto credit him wherevercontradicted,absent corroboratingtestimony orcircumstances.Accordingly,itwillbe recommended that thisallegation bedismissed.13G. C. Exh.4 lists 33 names,but it was stipulatedthattwo wereemployed at another location14Thecards of Mays and BoothisWhile the Board,withcourt approval, does not give any weight totestimonyby a cardsigner concerning his subjectiveintent,where suchtestimony is offered to "negativethe overtaction of having signed a card"(LeviStrauss& Co,172 NLRB No.57, Joy Silk Mills, inc. v N LR B,185F.2d 732 (C.A D.C)),the reasonfor this isthe unreliabilityof such arecantationby anemployee"under thescrutiny of companycounsel andofficials"(N L R Bv.Southbridge SheetMetal Works,380 F 2d 851 (CA1),NLRB v Preston Products,392F 2d 801 (C A D C )), andRespondent, and (c) that, if that was refused, the menwould walk out and the Union would thenseek an election.Walker averred that he repeated this explanation to anyemployee who asked about the purpose of the cards.Although he pleaded inability to recall what other referencehe may have made to an election, Walker insisted that hedid not say that the cards were needed for an election orthat there would have to be an election.Walker added that Johnson explained that the cardsimposed no obligation on the employees other than theacceptance of union representation.Respondent seeks to invalidate certain of the cards on theground that they were obtained by misrepresentation.Consideration of these cards follows.Booth'scard was one of the two signed on February 12,after the employees walked out. He testified variously (a)that he was told only that the purpose of the card was toobtain Union recognition, and (b) that Walker representedthat the only purpose of the card was to get an election.While asserting that he signed the card to get an election,the witness explained that he wantedan election as a meansof obtaining representation by the Union. As alreadystated,Walker denied that he told any employee that thecards were needed for an election. By the time of thehearing,Walker had admittedly become disenchanted withtheUnion, and, being no longer desirous of unionrepresentation, had no reason to testify falsely in aid of theUnion'scause.Accordingly, while Booth seemed to be asincere witness,Walker's contrary testimony and Booth'sown conflicting versions of Walker's remarks impel theconclusion that Booth either misunderstood, or washonestlymistaken in his recollection of, Walker's remarksand that Walker did not tell him that the sole purpose of thecard was toget an election. In any event, it is clear fromBooth's testimony that he did not sign the card because hewanted to get the union solicitor "off his back" or expectedto have a chance to vote foror againstthe Union in a secretballot election, after having considered the matter further,but that at the timeof signinghe had already made up hismind that he wanted the Union and regarded an election, ifone was held, only asa means ofreaffirming that decisionand obtaining union representation.15 That Booth's"particularly where companyofficials havepreviouslythreatened reprisalfor union activity "N L R B v. GisselPacking Co, 395 U S 575, 608There is no comparablereason for rejecting such subjectivetestimonywhere,as here,it does not negate, but dovetailswith,the evidence of intentsupplied by the overt actof signing and is delivered despite the openhostility ofRespondent to the Union and despite priorthreats ofreprisalfor union activityMoreover,where respondent seeks, as here,to set aside acard for falserepresentation, it does not sufficeto show only that such arepresentation was made. Here,as in any other branch of an jurisprudence,a misrepresentation alone will have no legal effect unless it was relied on,or,as the Boardput it inLeviStrauss&Co, supra,unless there is"affirmativeproof thatthe signing was theproduct ofmisrepresentation" (Emphasissupplied.) Thus,where a solicitor falsely statesthat theonly purposeof the card is for an election, but the employee signs it, notbecause he particularlywants an election, but becausehe has apresentdesire for union representation and regards an electionas an opportunityto express that desire, it cannotbe saidthat the card would not have beensigned but for the misrepresentation It is not apparent,therefore, how itcan be determined that the signing of a cardistheproduct ofmisrepresentationwithoutdelving into the employee's reason for signingIn some cases, itmay be possibleto infer such reasons fromobjectivecircumstances,as wherethe employeecontemporaneously demonstrates hispresent desire for union representation by joining in a strikein support of STATE ELECTRIC SUPPLY CO.77paramount object in signing the card was to obtain unionrepresentation is confirmed, moreover, by the objectivecircumstance that he joined in the mass walkout, and thathe did so, as he testified, to demonstrate his desire forrepresentation by the Union. It follows that, even if it beassumed that Walker represented the purpose of the card tobe solely to obtain an election, that was not what inducedBooth to sign the card, and, absent such inducement, thereis insufficientbasis for invalidating the card. Booth's cardwill be counted.Gibson,who signed on February 10, was not clear as towho solicited him, opining at one point that he did notthink it was Walker, but elsewhere expressing the belief thatWalker told him he could withdraw the card at any time. Asthe only other solicitor for the Union, so far as the recordshows, was C. Stutter, who testified only that he obtained asignedcard from V. Mills, and, in view of Gibson's ownforegoing reference to Walker, it is inferred that he was theunion solicitor in this instance. Gibson added that suchsolicitoimade no reference to an election, explaining onlythat the purpose of the card was to "get a Union in StateElectric."Gibson joined in the walkout. Respondentappears to contend, nevertheless, that his card should berejected because of the assurance given Gibson that hemight withdraw the card at any time. The Board hasindicated that it regards as misleading a representation thatthe signing of a union card imposes no obligation, becauseof the implication therein that no legal consequences mayattach to such signing, whereas such consequences may infact attach if a recognition demand is made on the basis ofthe cards while they are still unrevoked.16 However, it isdifficult to see how any fault can be found with the instantstatementthat the cards may be withdrawn or revoked atany time. That is a correct statement of the law so far as itgoes,17 and expresses no view as to the effect of suchrevocation on the Union's right to continue to represent theemployees. I do not believe that the failure to spell out allthe consequences of revocation, including the circum-stances under which revocation would affect the Union'srighttocontinue to represent the bargaining unit,constitutesadequate ground for invalidating a card.Certainly, it cannot be said here that the unambiguouslanguage of the card was "deliberately and clearly canceled... with words calculated to direct the signer to disregardand forget the language above his signature." 18 In anyevent, sinceGibson's participation in the walkout inresponse to Respondent's ultimatum that the employeesthe union, which is what happened here However, absent such objectiveevidence, inquiry into the employee's state of mind to determine the extentof his reliance on the misrepresentation would seem unavoidable16SilverFleet,Inc,174NLRB No 141,Eckerd'sMarket, Inc,183NLRB No 40i7While there was evidence that Walker in a few cases (discussedbelow) refused to honor a request for return of the card, such return wasnot essential to revocation,itbeing sufficient that the employee manifestedhis intent to revoke,and such intent is given due effect below with respectto such cards18N L R B v GisselPackingCo,395 U S 575, 606isHe testified that he left soon after hearing Merrit's ultimatum to theemployees either to repudiate the Union or punch their timecards andleave I infer from this that he left tojoin the walkout This is confirmed bythemutually corroborative testimony of Rider, Poindexter, and Merrit,himself,that all those who attended the meeting with Merrit walked out inresponseto hisultimatumchoose between their jobs and the Union reflected adeliberate decision to cast his lot irrevocably with theUnion, such participation should resolve any doubt as tothe firmness of his desire for union representation. Gibson'scard will be counted.Lambert,who signed on the 10th, testified variously thatWalker told him the purpose of the card was (a) to"organize the Union in State Electric Supply Company,"(b) "to vote a Union in," and (c) to have an election, andthat after 30 days the employees would not be "obligated toanything." However, Lambert insisted that he signed, notbecause he wanted anelection,but because he wanted aUnion. He joined the walkout on the 12th to demonstratehis allegiance to the Union.19His caseappears to be on allfours with Booth's.20 Lambert's card will be counted.Ross,who signed a card on February 10, testifiedvariously (a) that Walker said that the purpose of the cardswas to find out whether or not there were enoughemployees who wanted to vote for the Union, (b) that "tohis understanding"Walker said the purpose of the cardswas "to have an election," and (c) that Walker said that thecards were not binding to any extent. Ross joined in thewalkout and insisted that he signed the card because hewanted the Union. In view of Walker's contradiction ofRoss' testimony insofar as it implies that Walker said theonly purpose of the card was to obtain an election, as wellas the vagueness of such testimony, I find that Ross wasmistaken in that regard. Walker's alleged representationthat the purpose of the cards was to determine the extent ofprounion sentimentwould seem to be substantiallyaccurate.As for his disclaimer that the cards had anybinding effect, there was no unequivocal denial by Walkerof such disclaimerand Ross' testimony to that effect istherefore credited. However,since it isclear from Ross'testimony, as well as his conduct in joining the walkout,that he signed the card becauseof a firm desirefor unionrepresentation, and not because of any reliance on theforegoing disclaimer, his card will be counted.21Dempsey,who signed his card on the 10th, testified thathe was not sufficiently literate to read, that the card wasread to him by Walker, and that he did not recall anyreference byWalker to an election, but that Walker didpromise that, if the employees decided within 30 days thatthey did not want the Union, they could "drop" it.Dempsey joined the walkout. That Dempsey had a firm,present desire for union representation is clear not onlyfrom the fact that he signed the card but also from his20The only noteworthy differenceis the alleged remarkby Walker toLambert that the card imposed no obligation after 30 days Walkerpleadedno recollection of any discussion withLambert concerningthe obligatoryeffect of the card At anyrate,it is clear from what has been said abovethat Lambertsigned the card because of a present desire for representationby the Union, and it wouldbe sheer speculation to say that he wasinfluenced to any extent by anyimplication inWalker's remarks that thecard would have no bindingeffect after30 days and that anydecision theemployees had made in favor of unionrepresentation could then berescindedMoreover,in joining the walkout,in response to Respondent'sultimatum, Lambert, like Gibson,showed that he had no reservationsabout an irrevocablecommitmentto the Union21 In this respect Ross' case, like those of Lambert and Gibson, isdistinguishable fromSilver Fleet, supra,andEckerd's Market, supra,wherethere wasno objectivecircumstance (and little other evidence)to show thatthe signingof the cardwas not the product of the misrepresentation 78DECISIONS OF NATIONALLABORRELATIONS BOARDparticipation in thewalkout. For reasons already stated,particularly the fact that Dempsey participated in thewalkout, I do not regard Dempsey's testimony concerningWalker's assurance that the men could "drop" the Unionwithin 30 days as requiring invalidation of Dempsey's card.It will be counted.J.Martin,who signed on the 10th, testified that Walkerasked him to sign the card "for the purpose of a Union,"and, although initially stating that he "understood" Walkerto say that the cards "would represent us in an election,"almost immediately thereafter confessed that he did notremember what Walker did say. The witness insisted,however, that he read the cards and understood theirpurport and that he knew the cards were "for a Union." J.Martin joined in the walkout. Such objective demonstrationof his prounion sentiments serves to dispel any doubt abouthis reasonfor signing the card and dispenses with any needto evaluate his self-contradictory and vague testimonyabout Walker's remarks. His card will be counted.Lively,who signed on the 11th, testified that, in solicitinghim, Walker said that there would be an election and that amajoritywas needed. I do not regard this as implying thatthe card would not be used for the purpose stated thereon.In view of this, as well as the fact that Lively demonstratedhis union sentimentsby joining the walkout, his card will becounted.V.Mills,who signed on the 10th, testified that he wassolicited by C. Stutler and was told that, if enough cardswere signed, there would be an election. However, C.Studer denied that he made such a statement, and V. Millscould not say who made it. In view of V. Mills' vaguenessand C. Stutler's denial,it isfound that he did not make theforegoing representation and there is insufficient basis inthe record for finding when it was made or by whom. Since,upon the present record, it might as well have been madeafter the signing of the card, as before, such representationcannot, for that reason alone, affect the validity of the card.In,any event, here, as in the case of Lively, therepresentationwas not of su.-h a nature as to requirerejection of the card. It will be counted.Dunford,who signed on the 10th, testified variously that:(a) in solicitinghim, Walker told him the card was "for aUnion," and the witness signed for that reason, (b) Walkerasked him only if he wanted to sign the card, (c) Walkertold the employees, the day before he began to solicit them,that he would have to take a vote to see if the majoritywanted the Union, and that there would be an election, buthe made no reference to the cards at that time, (d) Walkertold the employees that the purpose of the cards was to seeifenough men wanted a Union to warrant holding anelection and that, if enough of them signed, there would bean election to determine the question of union representa-tion,but the foregoing remarks were made several daysafterthe witness signed his card, and (e) in soliciting theemployees Walker said the cards would be counted to seehow many wanted the Union and "then they'd go on fromthere," but he made no reference to an election at that time.While there is much apparent confusion and self-contradic-tion in the foregoing testimony, it is clear at any rate thatDunford did not claim thatbeforehe signed his card heheard any representation by Walker linking the cards to anelection or implying that the cards would be used solely toobtain an election and that the only statement that couldpossibly be so interpreted was made several days afterDunford signed(by which time the Union had alreadymade its request for recognition).Moreover,Dunford madehis desire for union representation abundantly clear byjoining the walkout,explaining at the hearing that he andthe others walked out because they did not want to give upthe Union.His card will be counted.Perry,who signed on the 10th,testified,in effect,that hewas told by Walker that the cards"were supposed to be inan election."However,he promptly disclaimed anyimputation to Walker of any reference to an election. Perryjoined the walkout.Even if one credits his apparentlyretracted testimony thatWalker said the cards would beused in an election,such testimony would not invalidatePerry's card,particularly in view of his participation in thewalkout. His card will be counted.Laffertysigned his card on the 10th but on the 11th askedWalker to return his card,which Walker refused to do.Lafferty did not join in the walkout.His card will not becounted.Jeffreytestified that he signed a card on the IOth and thathis request for return of his card on the 11th was rejected byWalker.The latter professed to be unable to recall whetherhe received such a request.Jeffrey did not join in thewalkout.Absent any unequivocal contradiction thereof byWalker,Jeffrey's testimony as to his attempt to revoke iscredited and his card will not be counted.Ithas been found that, of the 21 signed cards, onlyJeffrey's and Lafferty'smay not be counted.It follows thaton February 12, the Union had 19 valid signed cards, whichconstituted a clear majority of the 31 employees in theappropriate unit.c.The demand and refusalUnion Agent Johnson testified that about 10 o'clock inthemorning of the 12th he proceeded to Respondent'splace ri' business, found that the employees had alreadywalkeu out, and, approaching Manager Merrit, told himthat the Union had obtained signed cards from a majorityofRespondent's employees and asked for recognition.According to Johnson Mernt rejected the request, declaringthat Respondent would sooner sell its business, move, orshut down. Johnson added that that afternoon he againspoke to Memt and asked for recognition, offering to showthe signed cards, but was again rebuffed. The next day,when the Union transmitted to Respondent, on behalf ofthe striking employees, their offer to return to work,Respondent replied,inter aha,that it did not recognize theUnion's representative status and that the proper way toachieve such status was through a Board election.While acknowledging that Johnson asked for recognitionin the morning of the 12th, and that he might have toldJohnson that Respondent would liquidate rather than dealwith the Union, Merrit contended that he indicated at thesame time that he would have to take the matter up with theWeisbergs but that he in fact failed to do so. He admittedthe second request for recognition that afternoon butprofessed to be unable to recall what reply he made.Respondent's president,A.Weisberg, testified that he STATE ELECTRIC SUPPLY CO.79talked to Merrit about the Union between 10 and noon onthemorning of the 12th, but was evasive as to what helearned that day of Johnson's request for recognition.However, the witness finally admitted that in the afternoonof the 12th he was told by Merrit that he had spoken to a"man" who was trying to organize the employees andclaimed to have cards signed by them.It isfound, therefore, that there were two direct requestsfor recognition on the 12th, in addition to the representa-tion claim in the Union's wire on the 13th, and that on thelatterdateRespondent disclaimed any intention ofrecognizingthe Union without a Board election. Moreover,on the basis of demeanor, I credit Johnson's testimony thatin the morning of the 12th Merrit flatly refused recognitionthreatening liquidation of Respondent, and I further creditJohnson's further testimony, which was not disputed byMerrit, that in the afternoon of the 12th the latter againrejected a request for recognition of the Union.It is, accordingly, found that both on the 12th and on the13th Respondent refused to recognize the Union, and haspersisted in such refusal.22It has already been found that the majority of those in theappropriate unit had validly designated the Union as theirrepresentative at the time of Respondent's refusals ofrecognition and that Respondent in the morning of the 12threpeatedly threatened reprisals against the employees onaccount of their union activity.Respondent contends that any refusal by it to recognizetheUnion may, nevertheless, not be deemed unlawfulunder the rule of theGisselcase,supra,pointing to theholding therein that the Board may issue a bargaining orderbased on a card majority, where the employer has engagedin unfairlabor practices, only if the Board finds that theyare of such a nature thatit isunlikely that their effect on theemployees can be erased by traditional remedies. Respon-dent contends that such a finding is precluded here,interalia,23(a) because of the "minimal" nature of Respondent'sunfair labor practices and (b) because the fact that theemployees walked out despite such unfair labor practicesdemonstrated that they had no effect on their desire forunion representation.As to (a), it has been found that in the morning ofFebruary 12, in captive audience speeches addressed to amajority of the employees in the unit, Respondent's topmanagement,inter alia,threatened to discharge all union22 In its original answer,Respondent admitted the allegation of thecomplaint that the Union on February 12, made an oral request forrecognition as the bargaining agent of the employees in the unit foundabove to be appropriate. While, at the hearing, Respondent amended itsanswer to deny this allegation, Respondent's counsel answered in theaffirmative when asked to stipulate that G. C. Exh. 9 represented a list of"the employees in the appropriate unit in which the demand was made onFebruary 12, 1970, for recognition by the Union," and, in its brief,Respondent makes no reference to this matter. It would seem thereforethatRespondent does not dispute that there was a proper bargainingdemand. In any case, the record warrants a finding to that effect for thefollowing reasons:Itisclear from the findings in the text above that requests forrecognition were addressed on February 12, by Johnson to Merrit, whowas the manager of the instant operation, that he purported to speak forRespondent in rejecting such request, and that Respondent on February13, in writing confirmed such rejection. These circumstances suffice toestablish a request for recognition and a refusal. There remains only thequestion of what employees Johnson was claiming to represent, when heappeared on the scene during the walkout. While his testimony was notadherents, to shut down the plant rather than deal with theUnion, and to withdraw certain fringe benefits because ofemployee union activity, and ordered the employees to giveup the Union or punch out, thereby in effect conditioningtheir future employment on abandonment of union activity.While Respondent later permitted them to return to work,there is no evidence that it has at any time announced to theemployees any change in its attitude toward the Union ortheirunion activities or publicly retracted its avoweddetermination to shut down rather than deal with theUnion. InGissel,24itself, the Court approved the issuanceof a bargaining order, where the unfair labor practicesconsisted only of communications from management to theemployees which were calculated to convey the impressionthat selection of the union by the employees in an electioncould lead to closing of the plant. And, sinceGissel,theBoard has held that violations of Section8(a)(1) far lesspervasive than those here involved rendered unlikely theholding of a fair election and that the issuance of abargaining order was therefore warranted.25As for (b), this is in effect a contention that the massexodus by 19 employees on the 12th demonstrated thatRespondent's coercive acts did not succeed in underminingtheir allegiance to the Union and so did not preclude theholding of a fair election. However,it isnot clear howRespondent can contend, on the one hand, that the Boardshould treat such exodus as a manifestation of unwaveringsupport for the Union by the majority of the unitemployees, and, on the other hand, contend that at the timeof the Union's demand there was a question concerningrepresentation, which could be resolved only by a Boardelection. It must have been as apparent to Respondent thenas it is now that those who walked out in response toRespondent's ultimatum still wanted the Union, despiteRespondent's campaign of intimidation, and that theyconstituted a clear majority of its warehouse employees. InPacific Abrasive Supply,Co.,26 the Board pointed out thatthe Court inGisselhad left open the question whether anemployer, even though he engages in no unfair laborpractices, nevertheless violates Section 8(a)(5) by refusingto grant recognition to a union, if "he has knowledgeindependentlyof the cards that the union has amajority."27 InPacific Abrasivethe Board found that,independently of the cards presented to the respondent, ithad knowledge of the union's majority status fromspecific on this point,the inference is warranted that he was claiming torepresent all employeesin the categoriesinvolved in the walkout-namely,the warehouse employees,truckdrivers and inside salesmen.Moreover, thatRespondent understood that these were only categories involved in theUnion's organizing campaignis indicatedby the fact that, as the recordshows, they were the only onessummonedby the Weisbergs in themorning of the 12th to hear their anti-Union remarks.23There is no need to dwell on Respondent's contentionat this pointthat no violations of Section8(a)(1) have, in fact, beenproved. Nor is thereany need to discuss at length Respondent's apparentcontentionthat Gisselrequires a showing of coercive conduct occurringafter ademand forrecognitionhas been made orafteranelection petitionhas been filed. I donot so readGissel.24N. L. R. B. v. Gissel Packing Co., supra,615-620.25Dawson Metal Products, Inc.,183 NLRB No. 25.26 182 NLRB No. 8.27Elsewhere, the Court describedthe Board's positionin this regard asbeing "that an employercould not refuseto bargain if he knew, through apersonal pollfor instance,that a majority of his employees supported theunion...:. N. L. R. B. v. Gissel Packing Co., supra,594. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDconversations with the employees and from the fact that allthose in the unit had struck in support of the union'srequest for recognition. The Board concluded from this thatthere was"no dispute as to the question of representation atthe time of Respondent's refusal to grant recognition andthereafter"and that such refusal therefore violated Section8(a)(5), even though Respondent had engaged in no otherunfair labor practices. So, here, even if it be assumed thatRespondent's coercive conduct did not preclude theholding of a fair election, it would be proper to find that itsrefusal to recognize the Union violated Section 8(a)(5),because there was "no dispute as to the question ofrepresentative at the time of Respondent's refusal to grantrecognition," a clear majority of the unit employees havingelected to demonstrate to Respondent their adherence tothe Union by walking off their jobs.It is accordingly found (a) that there was no dispute as tothe question of representation, in that Respondent hadindependent knowledge of the Union's majority statuswhen it sought recognition, and Respondent's refusal ofrecognition was therefore unlawful for that reason alone;and (b) that, even if there were here a dispute aboutrepresentation,Respondent's unfair labor practices were sopervasive as to render it unlikely that traditional remedieswill insure the holding of a fair election, and reliance on theUnion'scards and issuance of a bargaining order istherefore appropriate underGissel.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several Statesand tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I shall recommend that it be directed to ceaseand desist therefrom and, upon request, bargain collectivelywith the Union as the exclusive representative of allemployees in the unit set forth above and, if anunderstanding is reached, embody such understanding in asigned agreement.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(a) of the Act:All employees of Respondent at its Huntington, WestVirginia,location,including inside sales personnel,warehouse employees, and miscellaneous truck drivers,but excluding office clerical employees and supervisorsas defined in the Act4.At all times since February 11, the Union has beenthe exclusive representative of the employees in theaforesaid unit for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.5.By refusing on February 12 and thereafter to bargainwith the Union as the exclusive representative of theemployees in the said appropriate unit, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6.By ordering employees to abandon their unionactivity or quit work, by urging them to form their owngrievance committee rather than seek union representation,by coercively interrogating its employees about their unionactivities,by threatening them with discharge, loss ofbenefits, and plant shut down on account of such activity,by soliciting the resignation of union adherents, and byoffering them a bonus to do so, Respondent has interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed to them by Section 7 of the Act andthereby has violated Section 8(a)(l) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case, itisrecommended that Respondent, State Electric SupplyCompany,Huntington,West Virginia,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogating its employees about theirunion activities.(b)Threatening its employees with plant shut down,discharge,or loss of economic benefits if they becomemembers of,or assist,LocalNo.21,United BakeryWorkers Retail,Wholesale and Department Store Union,AFL-CIO.(c) Soliciting union adherents to quit their employmentand offering them inducements to do so.(d) Suggesting to employees that they form their ownorganization to represent them in dealing with manage-ment,instead of seeking representation through an outsideunion.(e) Ordering employees to abandon their unionactivity orquit work.(f)Refusing to recognize and bargain with said Union astheexclusive representative of its employees in thefollowing unit:All employees of Respondent at its Huntington, WestVirginia,location,including inside sales personnel,warehouse employees,and miscellaneous truck drivers,but excluding office clerical employees and supervisorsas defined in the Act.(g)In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrightsguaranteed in Section7 of the Act,except aspermitted by the proviso in Section 8(a)(3). STATE ELECTRIC SUPPLY CO.2.Take thefollowing affirmative action,which isdeemed necessary to effectuate the policiesof the Act:(a)Upon request,bargain collectivelywith Local No. 21,United Bakery Workers Retail,Wholesale and DepartmentStore Union,AFL-CIO,as the exclusive representative ofall the employees in the appropriate unit described above,and, if an understanding is reached,embody suchunderstanding in a signed agreement.(b) Post at its Huntington,West Virginia,establishmentcopies of the attached notice marked"Appendix."28 Copiesof said notice,on forms providedby theRegional Directorfor Region 9 shall be signed by Respondent's authorizedrepresentative,and postedby theRespondent immediatelyupon receipt thereof, and be maintainedby it for 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered,defaced, orcovered by any other material.(c)Notifythe Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision,what stepshave been taken tocomplyherewith.2929 In the event no exceptions are filed as provided by Section102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided by Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a judgment of a United States Courtof Appeals,the words in the notice reading "POSTED BY ORDER OFTHE NATIONALLABOR BOARD"shall be changed to read"POSTEDPURSUANT TO A JUDGMENT OF THE UNITED STATES COURTOF APPEALS, ENFORCING AN ORDER OF THE NATIONALLABOR RELATIONS BOARD"29 In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting, within 10 days from the date of this Order what steps Respondenthad taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protection81To refrain from any and all of these thingsWE WILL NOTdo anything that interferes with theserights.More specifically,WE WILL NOTask you questions aboutyour activityon behalf ofLocal No.21,United Bakery WorkersRetail,Wholesale and Department Store Union,AFL-CIO,or any other union.WE WILL NOTthreaten you with loss of your job orany benefits you now have unless you give up yourunion activity.WE WILL NOTthreaten to shut down our businessbecause of the Union.WE WILL NOTask those employees who want a unionto quit theirjobs or order them to punch out unless theygive up the Union.WE WILLNOT tell our employees to set up their owngrievance committee instead of bringing in a union torepresent them.WE WILL recognizeLocal No.21,United BakeryWorkers Retail,Wholesale and Department StoreUnion,AFL-CIO,as the only collective-bargainingrepresentative of our employees in the bargaining unitwhich is:All our employees at Huntington,West Virginia,including inside salesmen,warehouse employeesand miscellaneous truckdnvers,but excludingofficeclericalemployees and supervisors asdefined in the Act.WE WILLbargain on request with that Union onwages,hours,and conditions of employment and anyagreement we reach will be put in writing and signed.All our employees are free tojoin or not tojoin Local No.21, United Bakery Workers Retail,Wholesale and Depart-ment Store Union,AFL-CIO.DatedBySTATE ELECTRIC SUPPLYCOMPANY(Employer)(Representative)(Title )Thisisan official notice and must not bedefaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withits provisions,may be directed to the Board's Office, Room2407,Federal Office Building, 550 Main Street Cincinnati,Ohio 45202,Telephone513-684-3663.